Citation Nr: 1339820	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for tinea pedis/skin disorder of the feet (claimed as fungal infection, itching, cracking and scaling of the feet).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for seizures and a skin disorder of the feet.  The Veteran timely appealed that decision.

This case was initially before the Board in February 2011, when it was remanded to schedule the Veteran for a videoconference hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

The Board subsequently remanded the case in October 2011 and November 2012 for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The issue of service connection for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have syncopal symptoms and a possible seizure during military service in 1979 and 1981; he was treated with Dilantin, but it was subsequently discontinued after having no other epileptic events.

2.  Since discharge from service, the Veteran has denied any further syncopal or seizure episodes and/or symptomatology; the Veteran is not currently shown to have any complaint of, treatment for or diagnosis of any seizure or syncopal disorder since filing his claim in April 2008.


CONCLUSION OF LAW

The criteria establishing service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2008 that provided information as to what evidence was required to substantiate the claim of service connection for seizures and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

Finally, the Board acknowledges that the seizure claim was the subject of a November 2012 remand, which requested that VA treatment records from 1986 to 1999 be obtained and that he be provided with a VA examination of his claimed seizures.  The Board notes that VA treatment records from the Washington, DC VA Medical Center from 1999 through 2001 were obtained and associated with the claims file; there is evidence that treatment records from 1986 through 1999 were not available and/or did not exist.  The Board finds that appropriate measures were taken to obtain the identified records, but that further attempts would be futile.  

The Veteran also underwent a VA examination for his seizures in December 2012.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and epilepsies becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Turning to the evidence, the Board concedes that review of the Veteran's service treatment records reveals that he had a syncopal episode in April 1979; a brain scan from April 1979 was negative.  In July 1981, The Veteran had another black-out episode at work, at which time he was diagnosed with a probable onset of a seizure disorder.  The Veteran was prescribed Dilantin at that time to prevent further syncopal/seizure episodes.  On his separation examination in February 1986, the Veteran was noted as having a "history of black outs diagnosed as probable multi-onset seizure disorder in July 1981.  Had EEG and treated with Dilantin for short period.  Last seizure 1979 by history."  The Veteran did not have any other seizure activity or diagnosis on separation.

More recently, the Board has reviewed the Veteran's VA treatment records since 1999.  Those records do not demonstrate any complaint, treatment, or diagnosis of any seizure or syncopal disorder.

The Veteran underwent a VA examination for his claimed seizures in January 2012, at which time the examiner noted that the Veteran had dizziness and loss of consciousness in the late 1970's and was put on Dilantin in service.  Later, it was discontinued because ongoing epilepsy was not suspected.  Prior to an unrelated surgical procedure at VA in November 2010, the examiner noted that the Veteran reported that he had not had a seizure since 1978.  The examiner noted that the records do not reflect ongoing treatment for seizures or epilepsy.  At that time, the Veteran reported no history of seizures since service.  The examiner did not diagnose the Veteran with a seizure disorder at that time.  

She noted again that the Veteran had an episode of dizziness and loss of consciousness in service in the late 1970's.  "The note at the time of the initial evaluation in the chart and the rest of the file were reviewed.  This initial episode may have been syncope and not due to a seizure.  Nonetheless, he has not had ongoing seizures, epilepsy, or required treatment for the same."  The examiner additionally stated that the Veteran's claimed condition was less likely than not related to service, stating, "The medication was stopped since the patient was thought not to have epilepsy.  He has not had ongoing epilepsy or seizures or needed treatment for the same."

The Veteran underwent another VA examination for his seizures in December 2012.  The examiner noted that the claims file was reviewed, as was the January 2012 examination report.  The examiner noted that in 1979 and 1980, while in service, the Veteran was evaluated for an episode of loss of consciousness.  He had a nuclear brain scan and an electroencephalogram (EEG), both of which appeared to be normal.  He was placed on Dilantin and remained on it for a period of a few years.  No additional spells were noted and it was discontinued.  Currently, the Veteran stated that he has not had any additional seizures.  He denied any history of fainting or syncope.  He was not aware of any progressive numbness, weakness, visual balance of other neurological symptoms.  There were no restrictions on his work or any other activities for medical reasons.  He did report some headaches within the last month, which appeared to be new and predominantly left-sided and slowly become somewhat more frequent.  

After examination, the Veteran was noted has having an EEG and nuclear brain scan in 1980.  The Veteran was told to follow-up with his primary care physician for his reported headaches.  The examiner noted that he had a history of syncopal events in 1979 and 1980, though there was no current history of seizures.  "There has not been any event suggestive of a seizure [in] almost 30 years.  He does not have syncope or any underlying disorder which would precipitate syncope."  

Based on the foregoing evidence, the Board concedes that the Veteran had an in-service episode of syncope/seizure activity in 1979 and 1981.  However, since that time, there have been no ongoing complaints, treatment, or diagnosis of any seizure or syncopal disorder.  The Veteran's own lay history throughout the appeal period demonstrates that he has not had seizure or syncopal episodes since those that occurred in service.  The Veteran has not sought any treatment for, complained of, or been diagnosed with any seizure or syncopal disorder since filing his claim in April 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Accordingly, in light of the Veteran's express denial of any symptoms since service and the evidence of record demonstrating no current diagnosis, treatment or complaint of a seizure or syncopal disorder, the Board finds that service connection for seizures must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for seizures is denied.


REMAND

The Veteran underwent a VA examination of his feet in February 2012, at which time the examiner indicated that his tinea pedis/fungal infection of his feet was not related to military service as there was no evidence that such occurred during service in the service treatment records.

On appeal, the Veteran has indicated that he had itching and cracking of his feet during service and that he specifically reported that during his separation examination in 1986, though it was not noted in that report.  He has stated that he had intermittent breakouts since then, though he never sought treatment until 1994 with VA.  The first demonstrate treatment for any foot condition is in March 1999, which shows that the Veteran had macerated feet due to water exposure.

The Veteran has averred that his fungal infection is alternatively due to wearing military boots, military-issued wool socks, or due to water exposure while stationed in Germany, which is a moist climate.  He also averred that such may be the result of cold exposure, again while in Germany.  The Board notes that all of these assertions are consistent with the types, places and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  

In light of that finding, the Board finds that another VA examination is necessary in which all of those assertions are addressed by the VA examiner; the previous examiner did not address any of those alleged etiological causes of the Veteran's foot condition.  Accordingly, the claim of service connection for tinea pedis/skin disorder of the feet must be remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed bilateral foot disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any tinea pedis/skin disorder of the feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each skin disorder of the feet found, to include tinea pedis.  

For each identified skin disorder found, to include tinea pedis, the examiner should opine as to whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any cold weather and/or water exposure therein.  

The examiner is to take as conclusive fact that the Veteran was exposed to cold weather and water exposure as a result of his service in Manheim, Germany.

The examiner should also specifically discuss the Veteran's statements noting that he reported itching and cracking of his feet on separation in 1986, and that he self-medicated his symptomatology-which was intermittent-until 1999, when the first instance of treatment at VA is demonstrated by the record.  

The examiner should additionally address the Veteran's assertions that such foot problems are the result of military boot, military-issue wool socks, and/or the combined effect thereof.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for tinea pedis/skin disorder of the feet.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


